Citation Nr: 0525130	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-35 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to April 25, 1995 
for the grant of service connection for post-traumatic stress 
disorder.

2.  Entitlement to service connection for alcohol dependence, 
claimed as secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated September 2001 and 
April 2003 by the Wichita, Kansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
veteran's claims for service connection for alcohol 
dependence, claimed as secondary to post-traumatic stress 
disorder (PTSD), and for an effective date prior to April 25, 
1995 for a grant of service connection for post-traumatic 
stress disorder (PTSD).


FINDINGS OF FACT

1.  The veteran filed a claim for VA compensation for PTSD in 
March 1990, but submitted no clinical evidence showing a 
diagnosis of PTSD and subsequently abandoned this claim by 
failing to respond to VA correspondence sent to him in July 
1990 and October 1990, requesting him to provide details 
regarding his alleged PTSD stressors.  

2.  In a RO decision dated in January 1991, service 
connection for PTSD was denied, and the veteran was notified 
of this decision.  The veteran failed to file a timely appeal 
and that decision is final. 

3.  On April 25, 1995, the RO received a claim to reopen the 
issue of entitlement to service connection for PTSD.  

4.  In an October 1996 rating decision, service connection 
for PTSD was granted, and an effective date of April 25, 1995 
was assigned for this award.  

5.  The veteran's alcohol dependence has been causally 
related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 25, 
1995 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2004).  

2.  Alcohol dependence is proximately due to service-
connected PTSD.  38 U.S.C.A. §5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to the claim of entitlement to service 
connection for alcohol dependence secondary to PTSD, as the 
claim is being granted in full, the notification and duty to 
assist provisions of the VCAA are deemed to have been fully 
satisfied.

With respect to the effective date claim, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced even by failure to provide him a VCAA notice 
of the laws and regulations governing effective dates, if, 
based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).  In light of the 
foregoing, and in view of the determination of this appellate 
decision, the Board finds that no further notice or 
assistance to the veteran is required.  See Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

(a.)  Entitlement To An Effective Date Prior To April 25, 
1995 For The Grant Of Service Connection For Post-Traumatic 
Stress Disorder

The history of the veteran's claim shows that he filed his 
original claim for VA compensation for PTSD on March 14, 
1990.  His claims file contains no documentation of a formal 
or informal claim for VA compensation for a psychiatric 
disability prior to this date.  In response to his claim, VA 
issued him correspondence dated in July 1990 and October 
1990, requesting him to provide medical evidence of a 
diagnosis of PTSD and detailed information regarding his 
alleged stressors during his period of military service.  The 
evidence of record at the time included the veteran's DA 20 
service personnel records, DD 214 Forms, and service medical 
records.  These were reviewed by the RO but the service 
records did not, on their face, indicate that the veteran was 
exposed to combat, developed PTSD in service, or otherwise 
indicate exposure to psychiatric stressors.  The evidence of 
record shows that the veteran failed to respond to VA's 
request for medical evidence of PTSD and a detailed stressor 
account.  See 38 C.F.R. § 3.158 (1991) (where evidence 
requested in connection with an original claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned); see also 38 C.F.R. 
§ 3.159 (1991) (VA's duty to assist shall not be construed as 
shifting from the claimant to VA the responsibility to 
produce necessary evidence).  The claim was thus denied in a 
January 1991 RO decision on the basis that the veteran failed 
to comply with VA's request to provide details and evidence 
for VA to use towards developing his claim.  The veteran was 
informed of this adverse action in correspondence dated in 
January 1991 did not file a timely appeal.  Accordingly, that 
decision is final.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (1991).

On April 25, 1995, VA received the veteran's claim to reopen 
the issue of entitlement to service connection for PTSD.  The 
veteran submitted a VA examination report showing admission 
for psychiatric treatment on March 6, 1995, and a diagnosis 
of PTSD linked to inservice combat-related stressors.  In 
correspondence received in May 1995, VA received a detailed 
account of the veteran's alleged stressors.  Accordingly, VA 
obtained from the United States Army & Joint Services 
Environmental Support Group (ESG) a collection of copies of 
the official historical records of the military unit to which 
the veteran was attached during his period of service in 
Vietnam.  These records also include Operational Reports - 
Lessons Learned associated with the veteran's military unit.  
The records obtained indicated that the area in which the 
veteran's unit was situated in Vietnam had come under enemy 
rocket attack, and also verified the veteran's account of 
witnessing the combat-related death of a nurse that was 
stationed near his unit.  By rating decision of October 1996, 
service connection was granted for PTSD on the basis of 
verification of his reported stressors and a diagnosis of 
PTSD based upon his reported stressors.  Service connection 
for PTSD was granted effective April 25, 1995, the date of 
receipt of the veteran's claim to reopen.  

The veteran now claims that the effective date for the 
service connection award should be the date of his original 
claim for service connection for PTSD that was filed in March 
1990.
 
The effective date of an award based on a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim or a claim reopened after final 
disallowance "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later."  38 C.F.R. § 
3.400.

The evidence of record shows that the veteran filed a claim 
for entitlement to service connection for PTSD in March 14, 
1990.  The veteran did not file a claim for VA compensation 
for PTSD prior to March 1990.  No correspondence from the 
veteran prior to this date contains any language that may be 
broadly interpreted as a formal or an informal claim for 
entitlement to service connection for PTSD.  There were no 
records of treatment or diagnosis of PTSD submitted with the 
veteran's claim in March 1990 and his service medical records 
did not show any treatment or diagnosis of PTSD during his 
period of active duty.  His service medical and personnel 
records did not indicate that he was exposed to combat.  The 
veteran failed to cooperate with VA's requests at the time 
that he submit medical evidence showing treatment or a 
diagnosis of PTSD.  The veteran also failed to respond to 
VA's requests at the time that he provide details regarding 
his alleged stressors.  A review of these written requests 
from VA indicates that they were sent to the veteran's 
correct mailing address.  In view of this demonstrated lack 
of cooperation on part of the veteran, the Board concludes 
that the veteran abandoned this claim.  See 38 C.F.R. § 3.158 
(1991); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").  
The veteran's claim was denied in a final RO decision dated 
in January 1991.  

Thereafter, the claims file shows no further activity from 
the veteran with regard to his claim for entitlement to 
service connection for PTSD until April 25, 1995, when VA 
received his claim to reopen the issue of entitlement to 
service connection for PTSD.

Correct application of the aforementioned law and regulations 
supports the effective date of April 25, 1995 for the award 
of service connection for PTSD, as this was the date of 
receipt of the veteran's claim to reopen the issue of 
entitlement to service connection for PTSD.  There is no 
indication in the file, or any allegation from the veteran, 
that a claim to reopen this issue was filed prior to April 
25, 1995.  

The veteran argues that the provisions of 38 C.F.R. 
§ 3.156(c), addressing the reopening of previously denied and 
final claims with service department records that were 
misplaced or corrected support his claim.  The referenced 
regulation provides the following:

	(c)  Where the new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official 
service department records which presumably have 
been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  
Also included are corrections by the service 
department of former errors of commission or 
omission in the preparation of the prior report or 
reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or 
injury subsequently service connected on the basis 
of the new evidence from the service department 
must be supported adequately by medical evidence.  
Where such records clearly support the assignment 
of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be 
affected by the filing date of the original claim.

38 C.F.R. § 3.156(c) (2004)

The veteran contends that the claim for service connection 
for PTSD was denied in January 1991 without a complete and 
accurate record of the veteran's military service and that 
the submission of new and material evidence in the form of 
supplemental service records furnished by ESG required VA to 
reopen the decision of January 1991, pursuant to 38 C.F.R. § 
3.156(c), and that therefore an effective date of March 14, 
1990 is warranted for the award of service connection for 
PTSD.  The veteran's argument is without merit.  The history 
of his claim shows that the veteran abandoned his original 
March 1990 claim for entitlement to service connection for 
PTSD by failing to submit evidence of treatment or a 
diagnosis of PTSD or provide information regarding the 
stressors he experienced in service upon which he based his 
claim, despite VA's requests for information.  Therefore, 
there was no objective medical evidence of PTSD of record at 
the time of the 1991 denial.  38 C.F.R. § 3.156(c) provides 
that "the retroactive evaluation of disability resulting 
from disease or injury subsequently service connected on the 
basis of the new evidence from the service department must be 
supported adequately by medical evidence."  (Emphasis 
added).  As there was no medical evidence of PTSD at the time 
of the veteran's claim for entitlement to service connection 
for PTSD in March 1990 or at anytime prior to the RO denial 
of this claim in 1991, there is no basis to award a 
retroactive evaluation back to the filing date of the 
original claim.  Therefore, the correct effective date for 
the service connection award is April 25, 1995, the date the 
claim was received to reopen the issue of entitlement to 
service connection for PTSD.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

In view of the foregoing discussion, an effective date 
earlier than April 25, 1995, for a grant of service 
connection for PTSD is not warranted and the appeal with 
regard to this issue is denied.  38 U.S.C.A. §5110; 38 C.F.R. 
§3.400.  

(b.)  Entitlement To Service Connection For Alcohol 
Dependence, Claimed As Secondary To Post-Traumatic Stress 
Disorder

The service medical records show that on induction 
examination in March 1965, the veteran was psychiatrically 
normal and that he denied having an excessive drinking habit 
on his medical history questionnaire.  Several months later, 
during hospitalization in service from November 1965 to 
January 1966 for a gastrointestinal ailment, he reported that 
his family life during his childhood was under abusive 
conditions and that he "used to get drunk three times a 
week."

The veteran's service records show that he served on two 
separate tours of duty in the Republic of Vietnam, the first 
from January 1969 to January 1970, and the second from April 
1971 to February 1972.  

A service treatment report dated in October 1974 shows that 
the veteran was noted to have been "drinking heavily 
recently in sprees," and was diagnosed with "probable early 
alcohol problem."  Thereafter, a February 1981 treatment 
report shows that the veteran reported consuming an average 
of 3 to 4 beers per night and an August 1987 treatment report 
shows that the veteran was noted to be a recovering 
alcoholic.

Post-service medical records include the report of a March 
1995 VA examination, in which the veteran reported a history 
of using alcohol heavily during service to suppress symptoms 
relating to anxiety, depression, and feelings of despondency 
until approximately the mid-1980's, when he began 
participating seriously in Alcoholics Anonymous.  He has 
remained active in this organization and sober since that 
time.  The examining physician diagnosed PTSD and alcohol 
dependence, in sustained full remission, secondary to PTSD.  

A VA outpatient counseling treatment note dated in May 1995 
shows that a clinical psychologist diagnosed PTSD and alcohol 
abuse, in remission, secondary to PTSD.

The report of a VA psychiatric examination conducted in May 
1995 shows that the veteran denied using illicit drugs or 
consuming alcohol prior to entering service in March 1965.  
He reported that he first began to be troubled by feelings of 
anxiety, flashbacks, nightmares, irritability, 
hypervigilence, and alienation from others upon returning 
from his first tour of duty in Vietnam.  In order to cope 
with these symptoms, he turned to alcohol as he found 
drinking helped alleviate his symptoms.  His drinking 
escalated, however, to the point that he relied heavily on 
alcohol to cope with his psychiatric problems.  The turning 
point in his life reportedly occurred in 1985, when he became 
active in Alcoholics Anonymous and has remained sober ever 
since.  The diagnoses were PTSD and alcohol dependence, in 
sustained full remission, secondary to PTSD.  In the 
examining psychiatrist's discussion, he presented the 
following commentary:

The veteran developed alcoholism in the context of 
symptoms of post-traumatic stress disorder as a 
reactive attempt to control symptoms of PTSD.  It 
is most useful to conceptualize the PTSD as the 
primary disorder.  It is well documented that 
veterans with PTSD often attempt to self-medicate 
by means of alcohol in order to reduce anxiety, 
reduce nightmares, and ultimately attempt to 
provide further psychological numbing, which 
itself is a clear hallmark of PTSD.  The veteran's 
continued history if military service, even after 
the traumatic events of Vietnam, speaks to the 
veteran's commitment to the wish to serve his 
country.  However, his ongoing chronic sense of 
low grade depression or dysthymia can also be 
thought of as the consequence of post-traumatic 
stress disorder.  The recurrent attempts to 
distance oneself from others, to restrict one's 
range of affect, and to suffer from difficulty 
with loving or positive feelings, in concert with 
chronic anxiety and hypervigilence all could 
easily be labeled as dysthymia, when indeed they 
are often symptoms of post-traumatic stress 
disorder.  

On the basis of this examination, it is most 
useful to conceptualize PTSD as the primary 
disorder and that it gave rise to the alcohol 
dependence from which the patient suffered in 
addition to the social, occupational, and family 
dysfunction which has had a severely debilitating 
effect on this veteran's life.

Conversely, on VA psychiatric evaluation in February 2001, 
the examination report shows that the veteran related a 
history of abusing alcohol in his teenaged years and his 
drinking became worse after entering service, in which he 
reportedly drank daily after being drafted into the Army in 
1965, finally culminating in his active involvement in 
Alcoholics Anonymous in 1985, after which he has maintained 
his sobriety ever since.  The veteran's history of PTSD 
related to exposure to traumatic combat-related stressors in 
service was also noted.  The diagnoses were PTSD and alcohol 
dependence in total remission.  In his commentary, the 
examining psychiatrist presented the following discussion:

The [veteran's] depression and alcohol abuse are 
not felt to have been caused by the post-
traumatic stress disorder issues.  The [veteran] 
was getting drunk daily around 1965 prior to 
going to Vietnam in 1969."

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

To the extent that the veteran claims entitlement to direct 
service connection for an alcohol-related disorder, his claim 
must be denied.  The veteran filed this claim in December 
1996.  The law clearly states that service connection may not 
be established on a direct basis for a disease or injury that 
results from a claimant's abuse of alcohol or drugs for 
claims filed after October 31, 1990.  In a case where the law 
is dispositive of a claim on appeal, the claim must be denied 
because of lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).  There is a lack of 
entitlement under the law to directly service-connect alcohol 
or drug-related disorders, and the Board does not have the 
authority to grant the claim on a direct basis.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that service connection 
for compensation can be granted for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit also 
indicated that veterans could only recover such benefits if a 
claimant can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Id.  The Federal 
Circuit stated that such compensation would only result 
"where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.  In addition, the Federal Circuit found 
that 38 U.S.C.A. § 1110 permits a veteran to received 
compensation for an alcohol- abuse or drug-abuse disability 
acquired as secondary to, or as a symptom of, a veteran's 
service-connected disability.  Compensation is precluded in 
only two situations: (1) for primary alcohol abuse 
disabilities; and (2) for secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined "primary" as meaning an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.

The facts in this case are in equipoise regarding whether the 
veteran's alcohol dependence is proximately due to or the 
result of his service-connected PTSD.  The veteran's service 
medical records show a reference to a prior history of 
excessive drinking before entering service during 
hospitalization for a gastrointestinal problem in the winter 
of 1965 to 1966.  However, the veteran reported at the time 
that he "used" to drink to excess and this indicates a 
past-tense event.  Additionally, although there is evidence 
that the veteran abused alcohol prior to his tours of duty in 
Vietnam, there is no evidence prior to his service to this 
country while in Vietnam of alcohol dependence.  Subsequent 
to 1966, the veteran's service medical records are devoid of 
any mention of alcohol abuse until October 1974, after his 
return from his second tour in Vietnam, in which he was noted 
to have been recently engaged in heavy drinking binges and 
was diagnosed with a "probable early alcohol problem."  He 
was later diagnosed as a recovering alcoholic in 1987 while 
in service.  The proximity in time of the documented onset of 
his alcohol dependence in service relative to the time of his 
return from his tour of duty in Vietnam supports the 
veteran's contention that there is a correlative between his 
alcoholism and the stressful events he encountered in Vietnam 
that caused his PTSD.  

The Board notes that there are three objective medical 
opinions that link his alcohol dependence to his PTSD 
diagnosis and that these were written in 1995 by a VA 
physician, a VA clinical psychologist, and a VA psychiatrist.  

Opposing these opinions linking the veteran's PTSD to his 
alcohol dependence is the opinion presented in February 2001, 
in which the examining psychiatrist disassociated any link 
between PTSD and alcohol dependence based on the veteran's 
own statements regarding his history of alcohol abuse.  

The Board finds that the February 2001 opinion is predicated 
upon one version of the veteran's self-reported history of 
alcohol abuse, in which he reportedly began drinking to 
excess prior to deploying to Vietnam, and the 1995 opinions 
are predicated on the history of alcoholism commencing after 
his return from his tour of duty in Vietnam.  However, the 
service medical records indicate no active alcohol dependence 
until 1974, when an "alcohol problem" in its early stages 
was first noted.  This history in congruent with the detailed 
opinion presented in May 1995 which linked the veteran's 
alcohol dependence with PTSD symptoms that began shortly 
after his return home from his tours of duty in Vietnam.  As 
the evidence both in support of and against the merits of the 
claim are in equipoise, the benefit of the doubt is resolved 
in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, entitlement to service connection for 
alcohol dependence as secondary to service-connected PTSD is 
warranted.


ORDER

An effective date prior to April 25, 1995 for the grant of 
service connection for post-traumatic stress disorder is 
denied.

Service connection for alcohol dependence, as secondary to 
PTSD, is granted.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


